Citation Nr: 0312862	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  He died in January 1988.  The appellant is the 
veteran's surviving spouse.

In March 1988 the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was notified of that decision 
and did not appeal.
The appellant subsequently requested that her claim for 
service connection for the cause of the veteran's death be 
reopened, and in an April 1989 rating decision the RO again 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant was also notified of that 
decision and did not appeal.

In a June 1992 statement the appellant again requested that 
her claim be reopened.  In a July 1993 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The 
appellant was notified of that decision, and in a statement 
received at the RO in September 1993 she expressed 
disagreement with the RO's determination and indicated that 
it was her intent to continue her claim.  She indicated in 
that statement that she wanted the claim for service 
connection to be reopened.  The RO provided the appellant a 
statement of the case in October 1996, and she timely 
submitted a substantive appeal in December 1996.  The Board 
finds, therefore, that the appellant has timely perfected an 
appeal of the July 1993 RO decision.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
the cause of the veteran's death in an unappealed April 1989 
decision.

2.  The evidence submitted subsequent to the April 1989 
decision is not new and material because it does not bear 
directly and substantially on the issue on appeal.  The 
additionally submitted evidence does not pertain to whether 
the veteran's death cancer is etiologically related to an in-
service disease or injury.  The additionally submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.


CONCLUSION OF LAW

The April 1989 rating decision in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death is final; new and material evidence has not 
been submitted; and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death due to 
metastatic cancer was caused by his exposure to radiation 
while in service.  As an alternative, she contends that 
cardiorespiratory arrest, which is shown as the immediate 
cause of death, is related to a heart disorder that had its 
onset during service.

As described in the Introduction, the appellant's claim has 
been previously denied by VA, and law and regulations 
pertaining to reopening previously denied claims are 
therefore applicable to this case.



In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the 
provisions of the VCAA and the implementing regulations are 
generally applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA, however, appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary of the VA to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2002).

The RO informed the appellant of the evidence needed to 
substantiate her claim in January 1993 by instructing her to 
submit evidence of the veteran having the claimed disorder 
during or within a year of separation from service.  In a 
September 1994 notice the RO informed the appellant that in 
order to reopen her claim for service connection she needed 
to submit evidence showing that the veteran had the claimed 
disorder during or within one year of his separation from 
service until his death.  In a March 1998 notice the RO 
informed the appellant of the specific evidence required to 
establish service connection based on radiation exposure, and 
that she was responsible for providing the requested 
information and any relevant evidence in her possession.

The RO provided the appellant a statement of the case in 
October 1996, and a supplemental statement of the case in 
March 2002.  In those documents the RO informed the appellant 
of the regulatory requirements for establishing service 
connection for the cause of the veteran's death and the 
regulatory definition of new and material evidence, and 
provided the rationale for determining that the evidence she 
had then submitted did not constitute new and material 
evidence.  In the March 2002 supplemental statement of the 
case the RO informed the appellant of the provisions of 
38 C.F.R. § 3.159 in terms of VA's duty to notify her of the 
evidence needed to substantiate her claim.

Following certification of the appellant's appeal to the 
Board, in a March 2003 notice the Board informed the 
appellant of the provisions of the VCAA, the specific 
definition of new and material evidence, and the relative 
obligations of the appellant and VA in developing the 
evidence required to substantiate her claim.  The Board 
instructed her to identify any evidence that was relevant to 
her claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on her behalf.  The Board also informed her that although VA 
would make reasonable efforts to obtain the evidence she 
identified, it was ultimately her responsibility to provide 
the evidence in support of her claim.  The appellant did not 
respond to the March 2003 notice.

Based on this record, the Board finds that VA has fulfilled 
its obligation to inform the appellant of the evidence that 
could be considered new and material, and the evidence needed 
to substantiate her claim for service connection for the 
cause of the veteran's death.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under the VCAA, however, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

For claims filed on or after August 29, 2001, VA also has a 
duty to assist the appellant in obtaining existing evidence 
that may be found to be new and material.  If VA determines 
that new and material evidence has been submitted, VA is 
obligated to inform the appellant of the evidence needed to 
establish service connection for the claimed disorder and to 
fully assist her in obtaining any relevant evidence.  See 
38 U.S.C.A. § 5103(f) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
and (c) (2002).  Because the appellant's claim was submitted 
prior to August 29, 2001, in the absence of a finding that 
new and material evidence has been submitted VA does not have 
a duty to assist the appellant in obtaining evidence in 
support of her claim.  38 C.F.R. § 3.159(c) (2002).  As will 
be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.  

The Board additionally observes that the veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her claim and 
that general due process considerations have been complied 
with.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Relevant Law and Regulations

Finality/new and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see also Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2002)].  Because the appellant's claim was 
initiated prior to August 2001, this matter will be 
adjudicated by applying the law previously in effect, 
explained immediately below.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  
New evidence may be found to be material if it provides "a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209, 214 (1999), 
rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5 (2002).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c) (2002).

For death claims, an analysis similar to the Hickson service 
connection analysis applies.  There must be: (1) evidence of 
the death of the veteran (2) evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between veteran's death and the 
in-service injury or disease.  The first requirement will 
always have been met, but the last two requirements must be 
supported by evidence of record.  Cf. Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996).

Radiation exposure

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in a radiation-exposed 
veteran in accordance with 38 U.S.C.A. § 1112(c); second, by 
submitting evidence that the disease is one of the radiogenic 
diseases listed in 38 C.F.R. § 3.311(b) that are service 
connected if sufficient radiation exposure is shown; and 
third, by direct service connection.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  

Certain diseases, including cancer of the urinary tract, 
shall be service-connected if they become manifest in a 
radiation-exposed veteran, unless the evidence indicates that 
the disease is due to an intercurrent injury or disease.  The 
term "radiation-exposed veteran" is defined as a veteran 
who while on active duty participated in a radiation-risk 
activity.  Radiation risk activity means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Nagasaki or Hiroshima, Japan, by 
U.S. forces from August 1945 to July 1946; and internment as 
a prisoner of war in Japan during World War II which resulted 
in the opportunity for exposure comparable to that of U.S. 
forces at Nagasaki or Hiroshima.  38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. §§ 3.307, 3.309(d) (2002).

Onsite participation is defined as presence at the test site 
or the performance of official military duties in connection 
with the ships, aircraft, or equipment used in direct support 
of the nuclear test during the official operational period of 
an atmospheric nuclear test; presence at the official test 
site to perform official military duties during the six 
months following the official operational period; service as 
a member of the garrison or maintenance forces on Eniwetok 
from June 1951 to July 1952, August 1956 through August 1957, 
or November 1958 through April 1959; and assignment to 
official military duties at Naval shipyards involving the de-
contamination of ships that participated in Operation 
Crossroads.  38 C.F.R. § 3.309(d) (2002).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d) (2002).

If a veteran develops a radiogenic disease, including urinary 
bladder cancer, following his separation from service, and 
the appellant contends that the disease resulted from 
exposure to ionizing radiation during service, an assessment 
will be made as to the size and nature of the radiation dose.  
If military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  If it is determined that the veteran was exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons and he subsequently 
develops a radiogenic disease within the applicable 
presumptive period, the case will be submitted to the 
Undersecretary for Benefits for a determination on whether 
the radiogenic disease resulted from exposure to ionizing 
radiation in service.  38 C.F.R. § 3.311 (2002).


Factual Background

The "old" evidence

The evidence considered by the RO in denying service 
connection for the cause of the veteran's death in April 1989 
included the veteran's service medical records, which are 
silent for any complaints or clinical findings regarding 
radiation exposure, a heart disorder or cancer.  Although 
other documents in the claims file indicate that the 
veteran's service medical records were presumed to be 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973, the records had been forwarded to the 
RO prior to 1973 in support of the veteran's prior claims for 
service connection.  The service medical records were, 
therefore, considered by the RO in the prior denials of 
service connection for the cause of the veteran's death.

The veteran's military occupational specialty was radar 
repairman.  He served on Okinawa for a period of 
approximately seven months. 

The evidence previously considered also included multiple 
claims, appeals, and statements made by the veteran prior to 
his death in January 1988.  The veteran had sought 
compensation benefits for a number of disorders since his 
separation from service.  Throughout those claims and 
appeals, the veteran at no time made any reference to having 
participated in any form of radiation-risk activity or having 
been exposed to ionizing radiation.  He did claim to be 
sterile as a result of his work with radar equipment, which 
claim the RO denied.  Multiple VA examinations, VA treatment 
records, and private treatment records received prior to 
August 1985 are silent for any complaints or clinical 
findings related to radiation exposure, a heart disorder, or 
cancer.  Service connection was not established for any 
disability.

The appellant submitted a December 1987 VA hospital summary 
that discloses the following diagnoses:  metastatic cancer of 
uncertain primary location; coronary artery disease; 
hepatitis B surface antigen positive; distal neuropathy of 
uncertain etiology; sick sinus syndrome; a history of bladder 
cancer; leukocytosis with eosinophilia, believed to be a 
leukomoid reaction.  He had undergone a cystectomy, 
prostatectomy, urethrectomy, and Bricker loop reconstruction 
in 1983 due to cancer of the urinary bladder.  He was 
admitted in December 1987 for evaluation of diffusely 
metastatic cancer of uncertain primary location, which was 
diagnosed as poorly differentiated carcinoma by biopsy.  The 
cancer was believed to be related to the previous bladder 
cancer in 1983, but this could not be determined with 
certainty.  In addition to the diagnoses shown above, the 
veteran also suffered from chronic obstructive pulmonary 
disease (COPD).  The veteran refused treatment, and was 
discharged to home with pain medication.

A January 1988 VA hospital summary indicates that the veteran 
was hospitalized for widely metastatic cancer to the lungs 
and neck, with a presumed primary site for the cancer as 
transitional cell cancer of the bladder, status post 
cystectomy, prostatectomy, urethrectomy, and Bricker loop 
reconstruction in 1983.  His prognosis was not good on 
admission to the hospital, and no treatment was initiated.  
He died two days later.  The immediate cause of death was 
cardiorespiratory arrest, due to or as a consequence of 
metastatic cancer, primary site unknown.  An autopsy was not 
performed.  

In her original February 1988 claim for VA benefits the 
appellant did not assert that the cause of the veteran's 
death was related to service; she claimed entitlement to 
death pension benefits, which were denied due to her excess 
income.  In adjudicating that claim the RO determined that 
the cause of his death was not related to service.

In her March 1989 request to reopen the previously denied 
claim the appellant asserted that the veteran's cancer had 
been caused by his exposure to radiation while in service.  
She stated that he had "flown over" Nagasaki and Hiroshima 
following the bombing of those cities, while he was stationed 
on Okinawa.  She contended that he had been exposed to 
radiation during that trip, which resulted in his cancer in 
1983 and eventual death.  In the April 1989 rating decision 
the RO denied entitlement to service connection for the cause 
of the veteran's death.

Additionally submitted evidence

The evidence received subsequent to the April 1989 decision 
includes two volumes of the veteran's VA and private 
treatment records documenting his medical treatment from 
January 1975 to January 1988.  Those records document medical 
care given for a herniated nucleus pulposus with lumbar 
laminectomy from April to July 1975; COPD and gynecomastia, 
which was surgically corrected, in November 1981; coronary 
artery disease and sick sinus syndrome, beginning in May 
1983; Stage B transitional cell carcinoma of the bladder from 
May to July 1983; and peripheral neuropathy in March 1986.  
The medical evidence includes the clinical records pertaining 
to his hospitalizations from November 1987 to January 1988 
for cancer, and treatment for various other ailments.  None 
of the medical evidence documents an etiology for coronary 
artery disease, sick sinus syndrome, or cancer.

The appellant also submitted the veteran's employment records 
following his separation from service; multiple photographs 
of him while he was in service, purportedly on Okinawa; 
photographs of the site in California where the Benecia 
Arsenal had been located during World War II; death 
certificates for a number of the veteran's relatives, 
apparently submitted for the purpose of showing that his 
family had no history of bladder cancer; statements from two 
individuals with whom the veteran served showing that his 
duties included the operation and repair of radar equipment; 
various documents pertaining to an organization to which the 
appellant belongs; excerpts from books on the discovery of 
microwaves and the development of radar; an excerpt from a 
dictionary defining "radiation;" and a morning report 
showing that the veteran served with the 54th Signal Repair 
Company.

The RO requested the veteran's service personnel file from 
the NPRC in September 1992, but the NPRC responded that the 
personnel file was not available and was presumed to have 
been destroyed in the fire in 1973.  Because the personnel 
file was not available, the NPRC was unable to provide any 
verification regarding claimed radiation exposure.

The RO also requested verification of the claimed radiation 
exposure from the Defense Nuclear Agency (DNA).  In a June 
1993 report the DNA stated that because the veteran's service 
personnel records were not available, alternative sources 
were used to reconstruct the veteran's military assignments.  
Those records showed that in August 1945 he was serving as a 
radar repairman on Okinawa, over 400 miles from Japan.  His 
duties included the maintenance and repair of radar 
equipment.  There was no evidence indicating that he had been 
assigned flight duty while on Okinawa.  In summary, the 
records documented the veteran's service in the Pacific 
theater of operations, but not with the occupation forces in 
Hiroshima or Nagasaki.  There was no evidence showing that he 
was closer than 400 miles to Japan, at which distance there 
was no risk of exposure to radiation.

The appellant has also contacted multiple Federal agencies 
for the purposes of obtaining verification of the veteran 
having been exposed to radiation, and evidence of a 
relationship between his exposure to microwave radar and the 
development of cancer.  She apparently paid a personal visit 
to the DNA in September 1993, seeking verification of the 
veteran's exposure to radiation while in service.  In a 
November 1993 report the DNA found that the veteran's service 
personnel records could not be located at the NPRC, and were 
presumed to have been destroyed.  

The DNA reconstructed sufficient records to determine that in 
August 1945 the veteran was attached to the 4016th Signal 
Service Detachment at Okinawa, more than 400 miles from 
Japan.  In January 1946 he was discharged from service.  The 
DNA determined that any serviceman stationed on Okinawa 
during the American occupation of Japan would not have been 
at risk of exposure to radiation due to the bombing of 
Hiroshima or Nagasaki.  The DNA also determined that the 
available documents did not show that the veteran was 
assigned to flight duty while stationed in the Pacific 
theater.  The DNA apparently contacted a serviceman with whom 
the veteran had served on Okinawa, who was able to only dimly 
recall the veteran being on a reconnaissance flight.  The 
serviceman was not sure what the veteran's duties were when 
he was on Okinawa.

The DNA also reported that the scope of their program was 
limited to verification of radiation exposure for servicemen 
who participated in the occupation of Hiroshima or Nagasaki, 
or atmospheric nuclear testing.  For evidence regarding the 
affects of non-ionizing radiation, such as from radar 
equipment, the DNA instructed the appellant to contact the 
Institute of Medicine, National Academy of Sciences.

The National Academy of Sciences provided to the appellant, 
which she in turn submitted to the RO, a copy of a treatise 
titled "Effects Upon Health of Occupational Exposure to 
Microwave Radiation (Radar)," which was published in 1980.  
That treatise documents the results of a study of a number of 
United States Naval personnel in order to determine the 
effects, if any, of occupational exposure to radar (non-
ionizing radiation).  That study demonstrated that there is 
no relationship between occupational exposure to radar 
(microwaves) and mortality due to a number of disorders, 
including malignant neoplasms.

In March 1994 the United States Army Nuclear Chemical Agency 
determined that the nature of the appellant's request was not 
within their jurisdiction, and transferred the request to the 
DNA.  The DNA stated in an October 1994 report that the scope 
of their program was limited to individuals who had 
participated in atmospheric nuclear testing, or the 
occupation of Hiroshima and Nagasaki, not the type of 
exposure claimed by the appellant.  The DNA transferred her 
request for information to the Department of Defense, 
Radiation Experiments Command Center (RECC).  In a May 1995 
report the RECC responded to the appellant's request by 
finding, based on a review of her request, that the 
information she had requested did not fall within their 
purview, and transferred her request to an office in the 
Department of the Army.

The appellant submitted a May 1994 letter from the NPRC to 
her Congressional Representative, which was apparently in 
response to a request to that agency for verification of the 
veteran's exposure to radiation.  The NPRC stated that if the 
veteran's service personnel records were at that facility in 
July 1973, they would have been destroyed in the fire at that 
time.  The NPRC also stated that without the complete 
personnel records they were unable to document any exposure 
to radiation.  Regarding the claimed occupational exposure to 
non-ionizing radiation, the NPRC instructed the appellant to 
contact the United States Army Ionizing Radiation Dosimetry 
Center.  In an October 1994 letter to the appellant the 
Dosimetry Center reported that they had no records for any 
claimed exposure prior to 1954.

In addition to the documents described above, the appellant 
has submitted numerous statements in which she asserted that 
when the veteran was separated from service he had a skin 
disorder caused by radiation; that during his lifetime his 
physicians had told him that he had been exposed to a lot of 
radiation; that the veteran had breast cancer due to 
radiation; that the radiation occurred when he participated 
in a flight over Hiroshima and Nagasaki following detonation 
of the atomic bombs; as an alternative, that he was exposed 
to radiation by working with radar equipment or while on 
temporary duty at Fort Bliss; and that he was exposed to 
radiation or toxic chemicals as a result of a fire at the 
Benecia Arsenal in January 1944.  She has also asserted that 
the veteran died due to cardiorespiratory arrest, and that 
the veteran had been treated for heart problems while in 
service.
Analysis

As indicated in the Board's discussion above, in order for a 
claim of entitlement to service connection for the cause of 
the veteran's death to be granted, three elements must be 
met: (1) evidence of the veteran's death [which is 
uncontroverted in this case; (2) evidence of in-service 
disease or injury; and a medical nexus linking the first two 
elements.  

The RO denied the appellant's claim in 1989 and earlier 
because of lack of evidence which established elements (2) 
and (3).  There was no evidence of any service-connected 
heart disability or cancer, nor was there any objective 
evidence of exposure to ionizing radiation.  In addition, 
there was no competent medical nexus opinion of record which 
served to link the veteran's death to his military service of 
any incident thereof.  

In order to reopen the claim, there must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  For reasons 
explained immediately below, none of the required evidence 
has been submitted since 1989.

Evidence added to the record include additional medical 
treatment records pertaining to the veteran' attempts on the 
part of the government to verify claimed radiation exposure; 
and various contentions of the appellant which purport to 
establish a connection between the veteran's death and his 
military service.

The VA and private treatment records documenting the 
veteran's medical treatment from January 1975 to January 1988 
are new, in that the majority of that evidence was not of 
record when the RO denied service connection for the cause of 
the veteran's death in April 1989.  In addition, various 
other evidence submitted by the appellant is also new.  This 
additional evidence is not, however, material, because it 
does not pertain to whether the disease that caused the 
veteran's death is related to an in-service disease or 
injury.  The medical records document the treatment for a 
heart disorder and cancer, but do not include any medical 
opinion regarding the etiology of either disorder.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) [records of 
treatment and a diagnosis many years after service, which do 
not document any nexus to service, are not new and material].

The appellant has submitted numerous statements in which she 
has proposed various theories as to how the veteran's 
military service may have been responsible for his death.  
Her theory that the veteran "flew over" Hiroshima and 
Nagasaki at some unspecified time and was thereby exposed to 
ionizing radiation is essentially reiterative of a previous 
statement made by her.  Nonetheless, the evidence added to 
the record since the 1989 RO decision includes attempts on 
the part of the government to verify such statement and to 
estimate the dosage of radiation the veteran received in the 
course of his military duties.  

The June 1993 report from the DNA obtained by the RO, and the 
reports from the DNA submitted by the appellant; the treatise 
provided by the National Academy of Sciences; the information 
provided by the United States Army Nuclear Chemical Agency, 
the Radiation Experiments Command Center, the NPRC, and the 
United States Army Ionizing Radiation Dosimetry Center, are 
new because prior to the April 1989 decision the evidence did 
not include any documentation, or attempt at verification, 
from a responsible agency indicating whether the veteran was 
or was not exposed to radiation while in service.  The 
evidence from these agencies is not, however, material, 
because it is not probative of the veteran having incurred a 
related disease or injury in service (i.e. radiation 
exposure), or of his death being due to cancer being related 
to an in-service disease or injury.  Indeed, this evidence 
indicates that the veteran was not exposed to radiation while 
in service.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to the appellant is not 
new and material].

In short, the evidence which has been added to the record 
does not indicate that any in-service disease or injury, 
including exposure to ionizing radiation, occurred. 
As indicated above, the appellant's statements regarding the 
veteran's alleged participation in a flight over Hiroshima 
and/or Nagasaki at some unspecified time are cumulative of 
the assertions she made prior to the April 1989 decision, and 
are not new.  Her report of the veteran having had a skin 
disorder on separation from service that was due to 
radiation; that he had breast cancer due to radiation; and 
that the cardiorespiratory arrest that caused his death was 
related to symptoms that he had in service are new, in that 
she had not previously made such assertions.  Her statements 
are not, however, probative of in-service disease or injury.  
Although evidence is generally presumed to be credible for 
the purpose of determining whether new and material evidence 
has been submitted, that presumption does not apply if the 
evidence is beyond the competence of the person making the 
assertion.  Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 
2000).  Although the appellant has stated that she is a 
licensed nurse, she has provided no evidence that she has any 
expertise whatsoever in medical diagnosis or in determining 
the etiology of cancer or heart disease.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].  The Board rejects her various contentions as 
to in-service disease as not being competent medical 
opinions.  

The appellant also reported that during the veteran's 
lifetime his physicians had told him that he had been exposed 
to "a lot" of radiation.  This information is new, in that 
such allegations had not been previously made.  The Board 
must presume its credibility, see Justus, although the Board 
notes that nowhere in the extensive medical records does any 
such statement appear; the record on appeal reflects that the 
veteran himself evidently never referred to radiation 
exposure during his lifetime; and the only statements of 
record regarding to the veteran's alleged radiation exposure 
emanate from the appellant herself.  Even conceding that 
physicians informed the veteran that he had been exposed to 
"a lot" of radiation, such statements appear to have been 
based exclusively on representations of the veteran or the 
appellant, since there is no other source evident.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value, even when transcribed into medical 
evidence.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

In addition, the appellant has contended that the veteran was 
exposed to radiation by working with radar equipment or while 
on temporary duty at Fort Bliss, or that he was exposed to 
radiation or toxic chemicals as a result of a fire at the 
Benecia Arsenal in January 1944.  These assertions are new, 
in that the appellant had previously limited the veteran's 
purported radiation exposure to the alleged flight over 
Hiroshima and/or Nagasaki.  The statements are not, however, 
material.  Even if the Board accepts the veracity of such 
statements under Justus, the statements are not probative of 
whether the veteran incurred a disease or injury in service.  

In short, the appellant has not presented any competent 
medical evidence showing that any of the veteran's medical 
problems, including cancer and heart disease, were related to 
his military service.

In summary, none of the additionally submitted evidence is 
material to the issue being considered, whether the veteran's 
death is related to any in-service disease or injury.  With 
respect to in-service disease or injury, the appellant's 
contentions as to in-service radiation exposure are not new.  
The Board rejects as not competent the appellant's opinions 
as to purported in-service radiation-related disease and 
alleged symptoms of heart disease.  With respect to medical 
nexus, the appellant has proffered an number of arguments to 
the effect that the veteran's death is due to his military 
service.  These contentions, too, cannot be accepted as 
competent medical evidence.  The appellant has not submitted 
any competent medical opinion which serves to establish a 
link between the veteran's death to his military service.   

The Board finds, therefore, that evidence that is both new 
and material has not been submitted.  The appellant's request 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death is denied.

As noted in connection with the Board's discussion of the 
VCAA above, because the case has not been reopened, no duty 
to assist on the part of VA attaches.   


ORDER

New and material evidence not having been submitted, the 
appellant's request to reopen her claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

